DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-18 and 20-21 are pending.  Claims 1-18 and 20 have been amended, claim 19 has been cancelled and claim 21 has been newly added.

Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive.  The Applicant’s presents arguments to address the rejections under 35 USC 101 and 35 USC 102 & 103 which are addressed below.
Response to arguments under 35 USC 101
The Applicant’s representative argues that the amended limitations such as “causing execution of the gaming content to simulate, based on the current event state information, a subsequent portion of the content item” of claim 1, “causing the computing device to execute the simulation of the subsequent portion of the sporting event” of claim 10; and “causing, by a computing device, execution of a gaming simulation of a live event, wherein the gaming simulation comprises receiving user inputs to move an onscreen character to simulate the live event” of claim 15 are not directed to an abstract idea because i) they cannot be performed in the human mind and thus are not directed to mental processes and ii) not directed to certain methods of organizing human activity (see Remarks – 1/11/21, pg. 9-10).  The Examiner respectfully disagrees.  The claims are found to recite mental processes (e.g., an observation, evaluation, judgment, opinion) via the claimed limitation “determining, based on a type of a content being output…the content item” and “determining current event state information for the content item” as they are similar to evaluations 
With respect to Step 2A, prong 2, the Applicant’s representative argues the claims are integrated into a practical application that does not purport to cover all forms of mental processes and/or certain method of organizing human activity but integrate the claim into a practical application because they i) “begin a session of gaming content from a current event state of a content item” in claim 1; ii) causing the computing device to execute the simulation of the subsequent portion of the sporting event” in claim 10; and “causing, by a computing device, execution of a gaming simulation of a live event, wherein the gaming simulation comprises receiving user inputs to move an onscreen character to simulate the live event; and updating, based on a current state of the live event, the gaming simulation using the current event state of the live event” of claim 15 amount to a practical application (see Remarks, pg. 10-11).  Stated differently, the Applicant asserts that preemption concerns have been addressed and the claim recites simulating the gaming session on a computing system as providing a meaningful limit that integrates the claim into a practical application.  The Examiner respectfully disagrees.  The Examiner notes that preemption concerns are addressed using the two-part framework.   Moreover, the Examiner is not persuaded that “executing the gaming content to simulate, based on the state of the content item” or “receiving user inputs to move an onscreen character” amount to a technological improvement because video games and receiving player input to control game characters do not transform the abstract idea to a different state or thing.   Instead, the Examiner finds that these limitations amount to extra solution activity of the abstract idea (e.g., move an onscreen character to simulate the live event) (see MPEP 2106.05(g)) and causing execution of the simulated event on a computing system amount to invoking the abstract idea on a computer and/or a technological environment in which to perform the abstract idea (see MPEP 2106.05(f) and (h)).  For at least these reasons, the Applicant’s argument is not persuasive.
With respect to Step 2B, the Applicant’s representative argues that the claim does not merely invoke a computer as a tool but provides “a technical solution more than “invoke[ing] a computer as a tool similar to the type of general purpose computing components” because they improve a computing system to “begin a simulation of the event depicted in the content stream or to initiate a video game session corresponding to the state of the content stream” (see Remarks, pg. 11-12).  The Examiner respectfully disagrees.  Executing a gaming simulation of a live event itself or to receive user inputs to move an onscreen character to simulate the live event are not found to amount to a technical solution because they are well-known, routine, and conventional for executing a video game in any electronic version of a video game.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under 35 USC 101 has been maintained.
Response to arguments under 35 USC 102 and 103
With respect to the arguments directed to the 102 and 103, the arguments are directed to the newly amended limitations and thus necessitated a new rejection submitted below.  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to groupings of abstract ideas without significantly more. The claims recites limitations such as “determining, based on a type of a content being output, gaming content associated with the certain method of organizing human activity and/or mental process; “determining, current event information for the content item;” – mental process; “causing execution of the gaming content to simulate, based on the event state information to simulate, a subsequent portion of the content item” – certain method of organizing human activity”.  Therefore the claims are found to recite a grouping of abstract ideas. 
This judicial exception is not integrated into a practical application because the additional limitations such as “a computing device” –claims 5, 10, and 15; “storing a gaming content save state” –claim 10; and “causing, by a computing device, execution of a gaming simulation of a live event, wherein the gaming simulation comprises receiving user inputs to move an onscreen character to simulate the live event” – claim 15 amounts to mere extra solution activity and/or invoke a computer as a tool to implement the certain method of organizing human activity and/or mental processes (see MPEP 2106.05(f) and (g)).  For at least these reasons, the claims do not integrate the claim into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “a computing device” merely invokes the abstract idea to invoke a computer as a tool similar to the type of general purpose computing components as disclosed in Alice v. CLS which when considered individually or in combination does not amount to an inventive concept.  It follows that the claims are found to recite an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dills (US 10,709,983 B1).
Claim 1, Dills discloses a method comprising: determining, based on a type of a content item being output (see Dills, col. 5: ln 38-54, col. 6: ln 26-41, col. 7: ln 57-col. 8: ln 39, col. 11: ln 59-67, wherein the type is a particular type of sporting event (e.g., a football game) and the content item is a particular football game), gaming content associated with the content item (see Dills, col. 5: ln 38-54, wherein the gaming content is a scenario in the football game); determining current event state information for the content item (see Dills, col. 5: ln 36-52, wherein real-world data of the live event is determined current event state information is information for a scenario in football game); and causing execution of the gaming content to simulate, based on the current event state information, a subsequent portion of the content item (see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of the sporting event and the simulation engine executes a subsequent portion of the content item (e.g., simulating the scenario in the sporting event) from a particular starting point).
Regarding claim 2, Dills discloses the method, wherein the current event state information comprises one or more of: a scenario in an event; timing in an event; scoring in a sporting event; progress in a sporting event; a character in an event; a setting in an event; a statistic associated with an event; or advertising associated with an event (see Dills, col. 5: ln 38-53, wherein the content item is a scenario of the live sporting event).
Regarding claim 3, Dills discloses the method, wherein the execution of the gaming content comprises receiving controller inputs to control movement of a character, associated with the content item, to simulate the subsequent portion of the content item (see Dills, col. 12: ln 29-45, wherein the controller input is a certain input to cause a first user-controlled agent (e.g., football quarterback) to make a pass for at least 20 yards
Regarding claim 5, Dills discloses the method of claim 1, further comprising: adding the gaming content to a list of a plurality of potential gaming contents available to a computing device (see Dills, Figs. 5B, col. 12: ln 46-col. 13: ln 4, wherein the user interface provides a listing of engagement events and their respective status available).
Regarding claim 6, Dills discloses the method, wherein the content item comprises a live event (see Dills, col. 5: ln 36-52, wherein the live event is a sports game), and the execution of the gaming content begins from a situation from the live event (see Dills, col. 5: ln 36-52, wherein the gaming content is a simulation from a scenario of the one or more live events).
Regarding claim 7, Dills discloses the method, further comprising: updating, based on second event state information, the gaming content (see Dills, col. 8: ln 19-39, wherein the extraction engine updates in real-time information of the live-event and produces updated game session (e.g., challenge) in the interactive environment).
Regarding claim 8, Dills discloses the method, further comprising: storing a plurality of event states corresponding to different times in the content item (see Dills, col. 9: ln 49-col. 10: ln 45, wherein the application of the game platform produces a plurality of events states (e.g., game challenges) which correspond to different times in the sports game (e.g., a certain down at a certain line during the game)).
Regarding claim 9, Dills discloses the method, wherein the content item comprises a live event, and the execution of the gaming content begins with one or more of a score, a time, a scenario, a scene, a character, a setting, or statistics corresponding to the live event (see Dills, col. 9: ln 49-col. 10: ln 37, col. 12: ln 1-45, wherein the game challenges corresponds to a scenario in the live event such as a touchdown score, a time in the event such as a play, a football quarterback in the sporting event; a football field as a scene, a setting such as a sports game; and a statistic (e.g., 20 yard pass)).
Claim 10, Dills discloses a method comprising: storing a gaming content save state corresponding to an event state of a sporting event (see Dills, col. 5: ln 38-54, col. 6: ln 26-41, 7: ln 57-col. 8: ln 39, col. 9: ln 49 – col. 10: ln 45, wherein interactive game scenarios are stored to be replicated and correspond to the scenario in the particular football game), based on a request for a simulation of a subsequent portion of the sporting event (see Dills, col. 10: ln 11-37, wherein the request is to initiate play of the game challenge), sending, to a computer device, the first gaming content save state (see col. 9: ln 49-col. 10: ln 37, col. 12: ln 21-45, wherein the game challenge is sent to a user interface of the computing device the selected game scenario in the interactive environment); and causing the computing device to execute the simulation of the subsequent portion of the sporting event (see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of a sporting event and the simulation engine executes a subsequent portion of the content item (e.g., simulating the scenario in the interactive game environment)).
Regarding claim 11, Dills discloses the method of claim 10, wherein the gaming content save state comprises one or more of: a scenario in an event; timing in an event; scoring in a sporting event; progress in a sporting event; a character in an event; a setting in an event; a statistic associated with an event; or advertising associated with an event (see Dills, col. 5: ln 38-53, wherein the gaming content save state is a scenario of the live sporting event).
Regarding claim 12, Dills discloses the method of claim 10, further comprising: outputting, for display, a list of a plurality of different save states of the sporting event, wherein the request comprises a user selection from the list (see Dills, Figs. 5B, col. 12: ln 46-col. 13: ln 4, wherein the user interface provides a listing of different scenarios (e.g., save states of the sporting event)).
Regarding claim 13, Dills discloses the method of claim 10, wherein the simulation comprises user input to control movement of a character, associated with the content item, to simulate the subsequent portion of the content item (see Dills, col. 12: ln 29-45, wherein the controller input is a certain input to cause a first user-controlled agent (e.g., football quarterback) to make a pass for at least 20 yards
Regarding claim 14, Dills discloses the method of 10, wherein the simulation begins with a situation from the sporting event (see Dills, col. 5: ln 36-52, wherein the gaming content is a simulation that begins from a scenario of the sporting event).
Regarding claim 15, Dills discloses a method comprising: causing, by a computing device, execution of a gaming simulation of a live event (see Dills, col. 12: ln 21-col. 13: ln 3, wherein the executed scenario in the interactive environment is a gaming simulation of a live sports game), wherein the gaming simulation comprises receiving user inputs to move an onscreen character to simulate the live event (see Dills, col. 12: ln 29-45, wherein the controller input is a certain input to cause a first user-controlled agent (e.g., football quarterback) to make a pass for at least 20 yards); and updating, based on a current event state of the live event (see , the gaming simulation to begin using the current event state of the live event (see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of a sporting event and the simulation engine executes a scenario of the sporting event using the real-world data).
Regarding claim 16, Dills discloses the method of claim 15, wherein the current event state information comprises one or more of: a scenario in an event; timing in an event; scoring in a sporting event; progress in a sporting event; a character in an event; a setting in an event; a statistic associated with an event; or advertising associated with an event (see Dills, col. 5: ln 38-53, wherein the content item is a scenario of the live sporting event).
Regarding claim 17, Dills discloses the method of claim 15, further comprising: outputting, for display, a list of a plurality of different save states of the live event, wherein each of the different save states corresponds to a different time point in the live event (see Dills, Figs. 5(B), col. 9: ln 49-col. 10: ln 45, col: 12: ln 21-col. 13: ln 3, wherein the application of the game platform outputs a list of game challenges which correspond to different saved states that correspond to times in the sports game (e.g., a certain down at a certain line during the game)
Regarding claim 18, Dills discloses the method of claim 15, further comprising: causing the gaming simulation to user a second event state of the live event (see Dills, col. 8: ln 19-39, wherein the extraction engine updates in real-time information of the live-event and produces a second event state of the live event as an updated challenge in the interactive environment).
Regarding claim 20, Dills discloses the method of claim 15, wherein the gaming simulation of the live event begins with one or more of a score, a time, a scenario, a scene, a character, a setting, or statistics corresponding to the live event (see Dills, col. 9: ln 49-col. 10: ln 37, col. 12: ln 1-45, wherein the game challenges corresponds to a scenario in the live event such as a touchdown score, a time in the event such as a play, a football quarterback in the sporting event; a football field as a scene, a setting such as a sports game; and a statistic (e.g., 20 yard pass)).
Regarding claim 21, Dills discloses the method of claim 1, wherein the subsequent portion of the content item comprises a portion, of the content item, occurring later in time than a time associated with the current event state information (see Dills, col. 5: ln 37-53, col. 6: ln 26-41, wherein the game simulation is derived from based on real-world data of the sporting event and the simulation engine executes a subsequent portion of the content item (e.g., simulating the scenario in the sporting event from a particular starting point and simulating the scenario associated with a later in time than a time associated with the current event state information (e.g., a time associated with the current state information is a start of a play and occurring later in time is the simulated interactive environment occurring at a later in time than the start of the play)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dills as applied to claim 1 above and Ahmed et al. (US 2015/0026708 A1).
Regarding claim 4, Dills discloses the method of claim 1.  Although, Dills discloses soliciting (e.g., advertising) play in the interactive environment based on the current event state information (see Dills, col. 10: ln 11-24), it is silent as to while the gaming content is being executed, causing outputs of one or more advertisements, wherein the one or more advertisements are based on one or more of a user input or the current event state information.
Ahmed teach a system for presenting in-video game advertisements based on one or more of a user input or the current event state information (see Ahmed, Figs. 1, 0027-0031, 0039, 0214, wherein the advertisements are based on detected presence information or monitored media content or monitored users and presented in-game).  Specifically, Ahmed teach causing the output of one or more advertisements while the gaming content is being executed based on the detected presence and monitored information (see Ahmed, 0079-0081, 0084-0088, 0206-0214, wherein the advertisements are provided in-game and derived from monitored data such as content selected and trends or presence information (e.g., user input) of the user).  One would have been motivated to incorporate the teachings of Ahmed to yield the predictable result to improve generating relevant advertisements and reducing user frustrations (see Ahmed, 0009).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the application to “while the gaming content is being executed, causing output of one or more advertisements, wherein the one or more advertisements are based on one or more of a user input or the current event state information”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715